
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1532
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Ms. Titus (for
			 herself, Ms. Berkley,
			 Mr. Klein of Florida,
			 Mr. Bilirakis,
			 Mr. Heller,
			 Mr. Weiner,
			 Mr. Franks of Arizona,
			 Mrs. Bachmann,
			 Mr. Gohmert,
			 Mr. Engel,
			 Mr. Wamp, Mr. Peters, and Mr.
			 Lamborn) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Urging an investigation into the role of
		  the Insan Hak ve Hurriyetleri ve Insani Yardim Vakfi in providing financial,
		  logistical, and material support to terrorists, and into the role of any
		  foreign governments, including the Republic of Turkey, which may have aided and
		  abetted the organizers of the recent Gaza Flotilla mission to
		  breach Israeli coastal security and assault the naval defense forces of the
		  State of Israel.
	
	
		Whereas Insan Hak ve Hurriyetleri ve Insani Yardim Vakfi
			 (IHH), a Turkish Islamic nongovernmental organization (known in English as the
			 Foundation for Human Rights and Freedoms and Humanitarian Relief), was a
			 leading member of the coalition that organized the recent Gaza
			 Flotilla to breach Israel’s coastal security by breaking the lawful and
			 necessary Israeli blockade of Gaza;
		Whereas the IHH is a member of the Union of
			 Good, a Saudi Arabia-based coalition that was formed to provide
			 material support to Hamas and other Islamic terror groups and that was named as
			 a Foreign Terrorist Organization (FTO) by the United States Department of the
			 Treasury in 2008;
		Whereas a 2006 report by the Danish Institute for
			 International Studies described the IHH as a front for funding terrorist
			 organizations and sending Mujahidin (Jihad warriors) to fight in countries such
			 as Afghanistan, Bosnia, and Chechnya;
		Whereas in 2001, the IHH was named in a United States
			 Federal court trial as having played an important role in
			 Al-Qaeda’s failed millennium plot to bomb the Los Angeles
			 International Airport in late 1999;
		Whereas France’s former top antiterrorism magistrate,
			 Jean-Louis Bruguiere, who provided expert testimony in the 2001
			 millennium plot trial, recently stated that IHH has
			 clear, long-standing ties to terrorism and Jihad, and that the
			 IHH was responsible for moving funds, weapons, and mujahedeen to and
			 from Bosnia and Afghanistan;
		Whereas in 1997, Turkish security forces raided IHH
			 facilities and confiscated weapons, explosives, instructions for improvised
			 explosive devices (IEDs), and materials supporting violent Jihad
			 terrorism;
		Whereas the United States Department of State and
			 intelligence agencies around the world have confirmed that representatives of
			 IHH have met with senior officials of FTOs within the last 3 years;
		Whereas the IHH reportedly played a major part in
			 organizing and initiating the calculated and premeditated violent assault
			 against the Israeli Defense Forces (IDF) naval boarding party on board the
			 Turkish Mavi Marmara vessel, the one ship in the six-ship Gaza Flotilla that
			 refused to comply with the blockade and that deliberately initiated
			 violence;
		Whereas the explicit objective of the Gaza Flotilla
			 organizers was to breach Israel’s coastal security by breaking the lawful and
			 necessary Israeli blockade of Gaza;
		Whereas the breach would aid and abet Hamas, the
			 Palestinian FTO that controls Gaza, and that has launched thousands of rockets
			 at Israeli civilians in the course of its ongoing war against the Jewish State
			 of Israel;
		Whereas Bülent Yildirim, leader of the IHH and the main
			 organizer of the Gaza Flotilla, explained at a February 2009 Hamas rally in
			 Gaza that IHH’s Gaza-related operations are part of a global Jihad to overthrow
			 governments and install Islamist dictatorships, saying: Anyone who does
			 not stand alongside Palestine … will be toppled and If they kill
			 me—that is martyrdom for the sake of Allah … The entire world must know that if
			 they do not lift the embargo from Gaza, all the Muslims in the world will march
			 to Gaza.;
		Whereas, according to a June 7, 2010, report by the
			 Intelligence and Terrorism Information Center (known by its Hebrew acronym
			 MALAM), based on security interviews of the Gaza Flotilla participants, at
			 least 40 of the 500 passengers aboard the Mavi Marmara vessel were IHH
			 operatives who boarded the ship in an Istanbul port prior to the security
			 checks conducted at the port in Antalya, Turkey, to which the other passengers,
			 mostly humanitarian volunteers, were subject;
		Whereas, according to this Intelligence and Terrorism
			 Information Center report, these IHH activists were equipped with
			 communications equipment, flak jackets embroidered with flags of the Republic
			 of Turkey, and gas masks; the group operated with a clear internal hierarchy,
			 with specific activists nominated as fighting commanders and who turned the
			 upper deck of the Mavi Marmara into its headquarters, blocking it off to other
			 passengers;
		Whereas, according to the Intelligence and Terrorism
			 Information Center report, files found on laptops owned by the IHH members
			 pointed at strong ties between the IHH and Prime Minister Recep Tayyip Erdogan
			 of the Republic of Turkey, and that some of the activists even claimed that
			 Prime Minister Erdogan was personally involved in the flotilla’s
			 preparations;
		Whereas a June 5, 2010, editorial in The Washington Post
			 argued that the relationship between Mr. Erdogan’s government and the
			 IHH ought to be one focus of any international investigation into the [Gaza
			 Flotilla] incident; and
		Whereas Muhammad Kaya, head of the IHH office in Gaza,
			 said on May 21, 2010, that the IHH planned to send flotillas to Gaza every
			 month: Now, therefore, be it
		
	
		That the House of Representatives urges the
			 Secretary of State to conduct an investigation into—
			(1)the role of the
			 IHH in providing financial, logistical, and material support to any entity
			 listed as a Foreign Terrorist Organization by the United States Department of
			 State; and
			(2)the role of any
			 foreign governments, including the Republic of Turkey, which may have aided and
			 abetted the organizers of the recent Gaza Flotilla mission to breach Israeli
			 coastal security and assault the naval defense forces of the State of Israel.
			
